DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a 3D printing support, classified in F16M1/00 and F16M13/00, 
II. Claims 12 and 13, drawn to a hollowed-out printed object, classified in A43B13/00.
IlI. Claims 14-20, drawn to a method for constructing a 3D printing support of a hollowed-out printed object, classified in B29C64/40.
Inventions l and ll are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions lll and l are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another materially different process, i.e., the 3D printing support of Invention l can be made using the hollowed-out printed object not using the model of hollowed-out printed object.
Inventions ll and lll are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, the product of Invention ll cannot be made by the process of Invention lll.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Yangzhou Du (Reg. No. 65,310) on 07/11/2022 a provisional election was made to prosecute the invention of Group lll, claims 14-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 and 12-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 05/20/2021 and 06/10/2022 have been considered by the examiner.

Claim Objections

Claim 15 is objected to because of the following informalities: Applicant has been advised to replace “the connection” in line 1 to – the joint --, and replace “at least part of the connecting portion” in line 4 to – the at least part of the connecting portion --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swaelens et al. (US 5,595,703) in view of Hull et al. (US 2009/0072447).

With respect to claims 14 and 15, Swaelens teaches a method for constructing a 3D printing support (“bars 11”) of a hollowed-out printed object (“1”) (Fig. 14 and Co 6 li 36-38) (“a method for supporting an object”, Co 2 li 20), comprising:
constructing a support for the model of the hollowed-out printed object, at least one end of the support being connected to the hollowed-out printed object, the support including a main body and a connecting portion connected to the hollowed-out printed object, and a joint between at least part of the connecting portion and the hollowed-out printed object being located inside the hollowed-out printed object (See the annotated Fig. 14 below).

    PNG
    media_image1.png
    727
    1102
    media_image1.png
    Greyscale

Swaelens further teaches that with the help of the computer device 6, the supporting structures 7 can for example be made by means of standard CAD systems which have an interface for rapid prototype production methods, by modelling each wall 8 or bar 11 (Co 7 li 4-7), but is silent to obtaining a model of a hollowed-out printed object.
In the same field of endeavor, a method of generating support structures for a three-dimensional part, Hull teaches that the method includes slicing stereolithography (STL) models to generate part voxels; creating two-dimensional layer data and pixel data from the part voxels and then generating the support structures for the pixel representation of the original STL model (Pa [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Swaelens with the teachings of Hull and perform slicing stereolithography (STL) models to generate part voxels before modeling and constructing the support for the purpose of modeling the support based on the object model. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claim 16, Swaelens as applied to claim 14 above does not specifically teach that a cross sectional area of one end of the connecting portion connected to the hollowed-out printed object is less than a cross sectional area of the main body.
Hull as applied in the combination above further teaches that support structure 30 has a thickness that gradually decreases in the region of the support that is adjacent part 50 (i.e., the “support tip” 30T) to avoid large-size support bumps on the part when the supports are removed (Pa [0165] and Fig. 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Swaelens with the teachings of Hull and form the connecting portions having smaller thickness than the thickness of the main body in order to avoid large-size support bumps on the object when the supports are removed.

With respect to claim 17, Swaelens as applied to claim 14 above further teaches that the support comprises a mesh support (Figs. 9, 11 and 14).

With respect to claim 18, Swaelens as applied to claim 14 above further teaches that the hollowed-out printed object includes at least two sub-printed objects, the at least two sub-printed objects are the same, and the at least two sub-printed objects are disposed rotational symmetrically (See the annotated Fig. 14 below).

    PNG
    media_image2.png
    660
    768
    media_image2.png
    Greyscale


With respect to claim 19, since Swaelens as applied to claim 14 above teaches the object and the support manufactured by an additive manufacturing (e.g., stereolithography, Co 2 li 21) which inherently forms the object and the support in a layer-by-layer manner, in the additive manufacturing an assembly formed by the support and at least part of the hollowed-out printed object is inherently divided into multiple parallel slices and all slices between each slice of the multiple parallel slices and an initial printed slice inherently constitute a sub-assembly. Furthermore, since the support is vertically formed, a line connecting a center of gravity of each sub-assembly is inherently in a first column, the first column being perpendicular to any slice.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Swaelens et al. (US 5,595,703) in view of Hull et al. (US 2009/0072447) as applied to claim 14 above, and further in view of Kormann et al. (US 2016/0374428-of record).

With respect to claim 20, the combination as applied to claim 14 above does not specifically teach that the hollowed-out printed object includes a hollowed-out sole.
In the same field of endeavor, an additively manufactured sole, Kormann teaches that the sole comprising a lattice structure is additive manufactured (Pa [0011]).
One would have found it obvious to incorporate Kormann’s sole to the combination in order to manufacture the sole with a lattice structure with the help of the support.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742